DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 17, 19 and 20 in the reply filed on December 14, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 – 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, US 2020/0270749.
Regarding Claim 1, Li teaches a method of depositing a film, the method comprising: 
exposing a substrate in a processing chamber (paragraph 20) to a silicon precursor having general formula (I)  (paragraph 60)

    PNG
    media_image1.png
    125
    231
    media_image1.png
    Greyscale

 
wherein R1, R2, R3, R4, R5, and R6 are independently selected from hydrogen (H), substituted alkyl, or unsubstituted alkyl, to deposit a silicon-containing film on the substrate; 
purging the processing chamber of the silicon precursor (paragraph 22) ; 
exposing the substrate to a carbon monoxide (CO) plasma to form a low-k film (paragraph 114) on the substrate (paragraph 110); and 
purging the processing chamber (paragraph 24) in paragraphs 20 – 24, 59, 60, 64, 70, 110 and 114. 
Regarding Claim 8, Li teaches the silicon precursor comprises one or more of
tris(dimethyl amino)silane and bis(diethyl aminosilane) in paragraph 60.  
Regarding Claim 9, Li teaches the low-k film has a K-value in a range of about 2.0 to about 6.0 in paragraph 114.  
Regarding Claim 10, Li teaches the low-k film comprises one or more of a silicon oxycarbide (SiOC) film and a silicon oxycarbonitride (SiOCN) film in paragraphs 110 and 114 – 116.  
Regarding Claim 11, Li teaches the silicon oxycarbide (SiOC) or the silicon oxycarbonitride (SiOCN) film has a thickness greater than about 0.1 nm in paragraph 90.  

Regarding Claim 13, Li teaches purging the processing chamber comprises flowing a purge gas over the substrate, wherein the purge gas is selected from one or more of argon (Ar), nitrogen (N2), or helium (He) in paragraph 64.
Regarding Claim 16, Li teaches wherein the carbon monoxide (CO) plasma is generated with a plasma power in a range of about 10 W to about 1000 W in paragraphs 121 and 125.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2020/0270749 in view of Kubota, US2021/0017648.
	Regarding Claim 2, Li teaches deposition using a plasma containing noble gas in paragraphs 63 and 115, but fails to teach further comprising mixing the carbon monoxide (CO) plasma with an argon (Ar) plasma.
Kubota teaches forming low – k dielectric films by PEALD process using triaminosilanes precursors with Co and Ar plasma in paragraph 9 and Claims 17 – 19 for the benefit of depositing conformal films in high aspect ratio features on the substrate in paragraph 3.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li and utilize a method that further comprises mixing the carbon monoxide (CO) plasma with an argon (Ar) plasma for the benefit of depositing conformal films in high aspect ratio features on the substrate as taught by Kubota in paragraph 3.
Regarding Claim 3, Li teaches full CO plasma, but Li in view of Kubota fails to teach wherein the carbon monoxide (CO) plasma and argon (Ar) plasma are present in a ratio of about 100:0 to about 10:90.
However, given the substantial teaching of Li in view of Kubota, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the formation of low – k silicon dielectric films by a PEALD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 4 and 5, Li teaches wherein one or more of the carbon monoxide (CO) plasma and the argon (Ar) plasma is a remote plasma or a direct plasma in paragraph 63.  
Regarding Claim 6, Kubota teaches prior to exposing the substrate to the carbon monoxide (CO) plasma, exposing the substrate to an oxidant to react with the silicon-containing film; and purging the processing chamber of the oxidant with reference to Fig. 2 in paragraphs 23 and 43 – 53.
Regarding Claims 14 and 15, Kubota teaches wherein one or more of the carbon monoxide (CO) plasma and the argon (Ar) plasma is an inductively coupled plasma (ICP) or a conductively coupled plasma (CCP) in paragraph 60.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2020/0270749 in view of Kubota, US2021/0017648 as applied to claim 6 above, and further in view of Girard, US 2019/0311894.
	Li in view of Kubota teaches various oxidants to react with the aminosilanes, but fails to teach wherein the oxidant comprises one or more of an alcohol, a ketone, and an epoxide.
	Girard teaches various oxidants that can be used to form low K dielectrics by reacting aminosilanes with oxidant comprising one or more of an alcohol, a ketone, and an epoxide along with other oxidants in paragraphs 152, 455 and 474 for the benefit of forming Si – containing films on substrates while maintaining reasonable deposition rate in paragraph 3.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li in view of Kubota and utilize the oxidant comprising one or more of an alcohol, a ketone, and an epoxide for the benefit of forming Si – containing films on substrates while maintaining reasonable deposition rate as taught by Girard in paragraph 3.
Regarding Claim 17, Li in view of Kubota fails to teach wherein the low-k film is substantially free of amorphous carbon.
However, given the substantial teaching of Li in view of Kubota, it would have been obvious to one with ordinary skill in the art at the time of the invention that the conditions used in forming the films along with after treatment with plasma, IR, UV and neutral beams will break the residual C – H bonds making the films substantially free of amorphous carbon.  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2020/0270749 in view of Kubota, US2021/0017648 and Hirose, US 2014/ 0287597.
	Regarding these Claims, Li in view of Kubota teaches the limitations of flowing a silicon precursor into a processing volume of the processing chamber   having a substrate, the silicon precursor having general formula (I) 

					
    PNG
    media_image1.png
    125
    231
    media_image1.png
    Greyscale



wherein R1, R2, R3, R4, R5, and R6 are independently selected from hydrogen (H), substituted alkyl, or unsubstituted alkyl; purge the processing chamber of the silicon precursor; Page 4 of 7RESPONSE TO ELECTION/RESTRICTION REQUIREMENT Serial Number: 16/897,490Docket: 44018196US01 expose the substrate to a CO plasma and purge the processing chamber, expose the substrate to an oxidant and purge the chamber of the oxidant as was described earlier in rejecting claims 1 and 6.
Li in view of Kubota fails to teach a non – transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform all above operations. Filing Date: June 10, 2020    
 	Hirose teaches a non-transitory computer-readable recording medium storing a program that causes a computer to perform a process of forming a thin film of low – K dielectric containing a predetermined element by a PEALD process in paragraphs 8, 59 and 222 for the benefit of improving the HF resistance of the film by increasing the C content in paragraph 4. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Li in view of Kubota and apply a non – transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform all method operations for the benefit of improving the HF resistance of the resultant film by increasing the C content as was taught by Hirose in paragraph 4. Filing Date: June 10, 2020 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 5, 2022